 


109 HR 2388 IH: Prevention and Deterrence of Crimes Against Children Act of 2005
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2388 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide assured punishment for violent crimes against children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prevention and Deterrence of Crimes Against Children Act of 2005. 
2.Assured punishment for violent crimes against children 
(a)Special sentencing ruleSubsection (d) of section 3559 of title 18, United States Code, is amended to read as follows: 
 
(d)Mandatory minimum terms of imprisonment for violent crimes against childrenA person who is convicted of a Federal crime of violence against the person of an individual who has not attained the age of 18 years shall, unless a greater mandatory minimum sentence of imprisonment is otherwise provided by law and regardless of any maximum term of imprisonment otherwise provided for the offense— 
(1)if the crime of violence results in the death of a person who has not attained the age of 18 years, be sentenced to death or life in prison; 
(2)if the crime of violence is a kidnapping, sexual assault, or maiming, or results in serious bodily injury (as defined in section 1365) be imprisoned for life or any term of years not less than 30; 
(3)if the crime of violence results in bodily injury (as defined in section 1365), be imprisoned for life or for any term of years not less than 20; 
(4)if a dangerous weapon was used during and in relation to the crime of violence, be imprisoned for life or for any term of years not less than 15; and 
(5)in any other case, be imprisoned for life or for any term of years not less than 10.. 
3.Ensuring fair and expeditious Federal collateral review of convictions for killing a child 
(a)Limits on casesSection 2254 of title 28, United States Code, is amended by adding at the end the following: 
 
(j) 
(1)A court, justice, or judge shall not have jurisdiction to consider any claim relating to the judgment or sentence in an application described under paragraph (2), unless the applicant shows that the claim qualifies for consideration on the grounds described in subsection (e)(2). Any such application that is presented to a court, justice, or judge other than a district court shall be transferred to the appropriate district court for consideration or dismissal in conformity with this subsection, except that a court of appeals panel must authorize any second or successive application in conformity with section 2244 before any consideration by the district court. 
(2)This subsection applies to an application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment of a State court for a crime that involved the killing of a individual who has not attained the age of 18 years. 
(3)For an application described in paragraph (2), the following requirements shall apply in the district court: 
(A)Any motion by either party for an evidentiary hearing shall be filed and served not later than 90 days after the State files its answer or, if no timely answer is filed, the date on which such answer is due. 
(B)Any motion for an evidentiary hearing shall be granted or denied not later than 30 days after the date on which the party opposing such motion files a pleading in opposition to such motion or, if no timely pleading in opposition is filed, the date on which such pleading in opposition is due. 
(C)Any evidentiary hearing shall be— 
(i)convened not less than 60 days after the order granting such hearing; and 
(ii)completed not more than 150 days after the order granting such hearing. 
(D)A district court shall enter a final order, granting or denying the application for a writ of habeas corpus, not later than 15 months after the date on which the State files its answer or, if no timely answer is filed, the date on which such answer is due, or not later than 60 days after the case is submitted for decision, whichever is earlier. 
(E)If the district court fails to comply with the requirements of this paragraph, the State may petition the court of appeals for a writ of mandamus to enforce the requirements. The court of appeals shall grant or deny the petition for a writ of mandamus not later than 30 days after such petition is filed with the court. 
(4)For an application described in paragraph (2), the following requirements shall apply in the court of appeals: 
(A)A timely filed notice of appeal from an order issuing a writ of habeas corpus shall operate as a stay of that order pending final disposition of the appeal. 
(B)The court of appeals shall decide the appeal from an order granting or denying a writ of habeas corpus— 
(i)not later than 120 days after the date on which the brief of the appellee is filed or, if no timely brief is filed, the date on which such brief is due; or 
(ii)if a cross-appeal is filed, not later than 120 days after the date on which the appellant files a brief in response to the issues presented by the cross-appeal or, if no timely brief is filed, the date on which such brief is due. 
(C) 
(i)Following a decision by a panel of the court of appeals under subparagraph (B), a petition for panel rehearing is not allowed, but rehearing by the court of appeals en banc may be requested. The court of appeals shall decide whether to grant a petition for rehearing en banc not later than 30 days after the date on which the petition is filed, unless a response is required, in which case the court shall decide whether to grant the petition not later than 30 days after the date on which the response is filed or, if no timely response is filed, the date on which the response is due. 
(ii)If rehearing en banc is granted, the court of appeals shall make a final determination of the appeal not later than 120 days after the date on which the order granting rehearing en banc is entered. 
(D)If the court of appeals fails to comply with the requirements of this paragraph, the State may petition the Supreme Court or a justice thereof for a writ of mandamus to enforce the requirements. 
(5) 
(A)The time limitations under paragraphs (3) and (4) shall apply to an initial application described in paragraph (2), any second or successive application described in paragraph (2), and any redetermination of an application described in paragraph (2) or related appeal following a remand by the court of appeals or the Supreme Court for further proceedings. 
(B)In proceedings following remand in the district court, time limits running from the time the State files its answer under paragraph (3) shall run from the date the remand is ordered if further briefing is not required in the district court. If there is further briefing following remand in the district court, such time limits shall run from the date on which a responsive brief is filed or, if no timely responsive brief is filed, the date on which such brief is due. 
(C)In proceedings following remand in the court of appeals, the time limit specified in paragraph (4)(B) shall run from the date the remand is ordered if further briefing is not required in the court of appeals. If there is further briefing in the court of appeals, the time limit specified in paragraph (4)(B) shall run from the date on which a responsive brief is filed or, if no timely responsive brief is filed, from the date on which such brief is due. 
(6)The failure of a court to meet or comply with a time limitation under this subsection shall not be a ground for granting relief from a judgment of conviction or sentence, nor shall the time limitations under this subsection be construed to entitle a capital applicant to a stay of execution, to which the applicant would otherwise not be entitled, for the purpose of litigating any application or appeal. . 
(b)Victims’ rights in habeas casesSection 3771(b) of title 18, United States Code, is amended by adding at the end the following: The rights established for crime victims by this section shall also be extended in a Federal habeas corpus proceeding arising out of a State conviction to victims of the State offense at issue.  
(c)Application to pending cases 
(1)In generalThe amendment made by this section apply to cases pending on the date of the enactment of this Act as well as to cases commenced on and after that date. 
(2)Special rule for time limitsIn a case pending on the date of the enactment of this Act, if the amendment made by subsection (a) provides that a time limit runs from an event or time that has occurred before that date, the time limit shall instead run from that date. 
 
